Dewey, J.
This policy failed to become effectual, for the reason that the cash premium had never been actually paid at che office of the company. The payment to Brown was no compliance with this condition of the policy. On the face of the policy, and as a condition thereof, was a provision that no insurance shall take effect until the cash premium has been actually paid at the office of the company, and that every insurance agent, or other person forwarding applications or receiving premiums, is the agent of the applicant, and not of the company. This was a mutual insurance company, and the plaintiff, as a member, would have his interest protected by such a rule equally *118with all other members. The company deemed it a proper precaution against the frauds of agents forwarding applications and receiving premiums, to make the applicant for insurance responsible for the actual payment of the cash premium at the office of the company. This being a condition precedent to the taking effect of the policy, this objection to the right of the plaintiff to maintain the present action is a fatal one.,
There was no waiver of this provision in the policy. The case of Hale v. Mechanics' Ins. Co. 6 Gray, 169, strongly indicates the views of this court, against the authority of the officers of a mutual insurance company to waive the by-laws and provisions adopted by the members of such company for their mutual protection. See also Brewer v. Chelsea Ins. Co. 14 Gray, 203; Baxter v. Chelsea Ins. Co. 1 Allen, 294; Priest v. Citizens’ Ins. Co. 3 Allen, 602. The cases in New York, cited by the plaintiff, have a contrary bearing.
The case of the plaintiff failing upon the grounds already stated, it is unnecessary to consider the further objections urged on the part of the defendants.

Judgment upon the verdict for the defendants